Citation Nr: 1223730	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-29 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of frostbite affecting both feet.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to August 1951; he received an honorable discharge from service in August 1951.  He immediately re-enlisted and served from August 1951 to September 1958.  He was discharged from this period of service under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 RO decision.

Although the Veteran had requested a hearing before a Veterans Law Judge, he withdrew this request in an October 2011 phone call which was reduced to writing by a VA employee and placed in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD and any frostbite residuals are associated solely with his second, dishonorable, period of service; no connection to his first period of service is shown.

2.  No connection between hearing loss and tinnitus and the Veteran's service is shown in the evidence of record.


CONCLUSIONS OF LAW

1.  Service connection for PTSD and frostbite residuals is precluded under law.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.1(d), 3.12 (2011).

2.  Bilateral hearing loss and tinnitus were not incurred in or otherwise related to active military service; and the service incurrence of bilateral hearing loss and tinnitus may not be presumed under law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the character of the Veteran's discharge from his second period of service is a bar to the award of VA benefits.  38 C.F.R. § 3.1(d), 3.12.  In an April, 1959 administrative decision, the VA determined that because the Veteran's offenses during the period of service from August 1951 to September 1958 involved willful and persistent misconduct, his "other than honorable" character of discharge is considered to be under dishonorable conditions for VA purposes, including his eligibility for VA benefits related to this period of service.  The Veteran has not challenged this decision and does not seek to reopen it here; rather he appears to assert that service connection for the disabilities at issue is warranted despite the bar to benefits for any disability related to his second period of service. 

A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997) (distinguished on other grounds by D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2010).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12.  A discharge or release from service under specified conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b).  In this case, the Veteran does not contend and the evidence does not show that he was insane at any point during his second period of service or that the VA's 1959 administrative decision was erroneous in any way.

Therefore, the Board will limit itself to consideration of whether service connection is warranted for the disabilities on appeal based solely on the Veteran's first period of active duty service from November 1948 to August 1951.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was informed of these elements with regard to his claims for service connection in a February 2007 letter, prior to the adjudication of the claims.  The same letter contained additional notification as to the information necessary to substantiate his PTSD stressors.

The Veteran's claims file contains service treatment records and records reflecting the administrative proceedings conducted prior to the Veteran's discharge from service under other than honorable conditions.  His complete personnel records, to include information as to the exact dates and locations of each assignment are not available for review, however.  A February 2007 certification from the National Personnel Records Center confirms that any additional records which were not obtained for inclusion in his VA claims file in connection with his 1959 claim, have been destroyed by a subsequent fire at that location.

With regard to the VA examination reports of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate with regard to the issues decided herein.  The examination reports relied upon herein were predicated on a review of the claims folder and the relevant medical records contained therein; contain a description of the history of the disability(ies) at issue; document and consider the Veteran's complaints and symptoms.  The examiners considered all of the available pertinent evidence of record, and provided rationales for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

VA medical records, service treatment records, VA examination reports, and VA medical opinions have been obtained and reviewed in support of the Veteran's claim.  The Veteran and his wife have presented written statements in support of his claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a chronic disease such as an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

     PTSD and residuals of frostbite affecting both feet

The recent medical evidence of record shows that the genesis of both of these disabilities were events which occurred during the Veteran's second period of service.  The Veteran asserts that he experienced combat-related stressors during his tour of duty in Korea in 1953.  He likewise asserts that his feet were frostbitten during his Korean service.  He does not contend and the evidence does not show that he experienced either stressful events or extreme temperatures during his first period of service.  As noted above, the character of the Veteran's discharge from his second period of service is a bar to the award of VA benefits for any disability incurred in or otherwise related solely to the period of service which resulted in a bad character discharge.  Thus, the Veteran is barred from any award of service connection for these PTSD and residuals of frostbite.

The Veteran's representative has requested that the Board discuss and apply the benefit of the doubt standard.  This standard is inapplicable to claims involving bad character, however.  In cases such as this, where the law and not the evidence is dispositive, the claim should be denied because of the lack of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

     Bilateral hearing loss and tinnitus 

That the Veteran has current bilateral hearing loss and tinnitus is established in the record.  See 38 C.F.R. § 3.385.  However, the claims must be denied because neither bilateral hearing loss nor tinnitus are demonstrated in the record during service or within a year of discharge from service, and no other connection to service is shown in the evidence of record.

The Veteran's service treatment records reflect a single entry related to hearing acuity.  In August 1951, the Veteran's hearing acuity was noted to have been 15/15 bilaterally based upon the whisper voice test.  There are no further entries pertaining to hearing acuity or tinnitus in his service treatment records, including those records reflecting his second, dishonorable, period of service.

Recent VA treatment records reflect audiometric evaluation and VA-issued hearing aids in 2008, more than fifty years after his first period of service.  The Veteran was provided with a VA audiological examination in connection with this claim in February 2010.  The examiner reviewed the Veteran's claims file and his VA medical records in addition to performing a clinical examination with audiometric testing.  The Veteran reported exposure to noise from weapons fire during service.  He also reported that he recalled experiencing tinnitus several years ago.  Testing confirmed the presence of mild to profound sensorineural hearing loss in both ears.  

The VA audiological examiner provided the following opinion and explanation:  

It should be noted that [whisper voice] testing is not frequency specific and does not indicate all hearing loss, especially high frequency hearing loss.  Therefore, the Veteran's hearing sensitivity during active duty 1948-1951 is unknown and cannot be speculated.  Also, the [claims] file contains no audiologic information from his service 1951-1958; the Veteran's hearing sensitivity is unknown and cannot be speculated for this service time frame.  Due to lack of frequency-specific information at discharge in 1951, this examiner cannot render an opinion regarding the Veteran's hearing loss (during 1948-1951 active duty) without resort to mere speculation.  . . . . Tinnitus is highly correlated with noise exposure and hearing loss.  Due to lack of more specific report of tinnitus onset, this examiner cannot render an opinion regarding tinnitus (either during 1948-1951 active duty or during 1951-1958 active duty) without resort to mere speculation.

Absent any indication of hearing loss or tinnitus during service or within one year of service, there is no basis for finding that the Veteran's currently-shown hearing loss and tinnitus had their inception during service, or for presuming under law that hearing loss began during service.  Service connection on a direct basis and on a presumptive basis must therefore be denied. 

The Veteran has not submitted any evidence or other information that would tend to refute the opinion provided by the February 2010 VA examiner.  The preponderance of the evidence is thus against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The benefit of the doubt doctrine is inapplicable and the appeal must be denied.  Gilbert.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of frostbite affecting both feet is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


